NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUSTIN RIDER,                                   No.    19-16117

                Plaintiff-Appellee,             D.C. No. 2:16-cv-02633-RFB-BNW

 v.
                                                MEMORANDUM*
DAVID TRISTAN; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Defendants appeal the district court’s order denying summary judgment on

Counts I and II of plaintiff Justin Rider’s 42 U.S.C. § 1983 action arising from his

pretrial detention. We have jurisdiction over this interlocutory appeal under 28

U.S.C. § 1291. Plumhoff v. Rickard, 572 U.S. 765, 771-73 (2014). We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s summary judgment and qualified immunity

determinations. Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir.

2017). We affirm.

      The district court properly concluded that, resolving all factual disputes and

drawing all reasonable inferences in Rider’s favor, defendants Tristan, Neven,

Fiero, and Nash are not entitled to qualified immunity on Rider’s due process

claim (Count II of the second amended complaint) because Rider’s right to

periodic review, notice of hearings, and an opportunity to be heard was clearly

established, and every reasonable official would have known that housing Rider in

administrative segregation for nineteen months without meaningful review of his

placement would violate the Fourteenth Amendment. See Mullenix v. Luna, 136 S.

Ct. 305, 308 (2015) (per curiam) (discussing qualified immunity; explaining that a

clearly established right “is one that is sufficiently clear that every reasonable

official would have understood that what he is doing violates that right” and

existing precedent must have placed the constitutional question beyond debate);

Bell v. Wolfish, 441 U.S. 520, 535-40 (1979) (discussing constitutionality of

conditions or restrictions implicating pretrial detainee’s due process rights); see

also Sandin v. Conner, 515 U.S. 472, 482-83 (1995) (inmates in administrative

segregation are entitled to due process protections consisting of periodic review,

notice of hearings, and an opportunity to be heard); Brown v. Or. Dep’t of Corr.,


                                           2                                     19-16117
751 F.3d 983, 989-90 (9th Cir. 2014) (“[L]engthy confinement without meaningful

review may constitute atypical and significant hardship[.]”).

      To the extent defendants challenge the district court’s denial of

reconsideration as to the denial of summary judgment on Count II, the district

court did not abuse its discretion because defendants failed to demonstrate any

basis for relief. See Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (standard of review and grounds for reconsideration

under Rule 60(b)).

      We lack jurisdiction to consider defendants’ interlocutory appeal of the

denial of summary judgment on Rider’s Sixth Amendment claim against

defendants in their official capacities (Count I), because the record reflects that the

district court determined that “[a] genuine dispute of material fact remains as to

whether . . . HDSP policy violated Plaintiff’s right to self-representation.” See

George v. Morris, 736 F.3d 829, 834-36 (9th Cir. 2013) (explaining limited scope

of review of an interlocutory appeal involving denial of qualified immunity).

Accordingly, we also lack jurisdiction to consider the district court’s denial of

reconsideration as to the denial of summary judgment on Count I. See Branson v.

City of Los Angeles, 912 F.2d 334, 336 (9th Cir. 1990) (denial of reconsideration

of non-appealable order is itself not appealable).

      We do not consider defendants’ mootness argument raised for the first time


                                           3                                    19-16117
on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        4                                  19-16117